June 29, 1995
                    [NOT FOR PUBLICATION]
                UNITED STATE COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-2143

                       KEVIN G. TAYLOR,

                    Petitioner, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                    Respondent, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Walter Jay Skinner, U.S. District Judge]                                                                 

                                         

                            Before

                    Cyr, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

Kevin G. Taylor on brief pro se.                           
Donald K.  Stern, United States  Attorney, and  Kimberly S.  Budd,                                                                             
Assistant U.S. Attorney, on brief for appellee.

                                         

                                         

     Per Curiam.  This is an appeal of a district court order                           

denying the  motion of petitioner  Kevin Taylor to  set aside

his conviction  and sentence.    See 28  U.S.C.    2255.   We                                                

affirm  the district  court's  order  substantially  for  the

reasons given by Judge Skinner, adding a brief comment.  Like

the district court, we  can find no indication that  the lack

of  counsel at  arraignment affected  petitioner's subsequent

trial.   No  presumption exists  that lack  of counsel  at an

arraignment   prejudices   all  subsequent   stages   of  the

proceeding where, as here,  the only significant happening at

the arraignment  was the entry  of a not  guilty plea.   And,

without some  infection of the subsequent  proceedings, there

is no warrant for relief under   2255.

     Affirmed.